Order entered October 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00442-CR

                                 ROCKY MORRIS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F95-01315-U

                                             ORDER
       On September 6, 2013, this Court ordered court reporter Peri Wood and the Dallas

County District Clerk to send appellant copies of the clerk’s and reporter’s records. We further

ordered that they provide this Court, within fifteen days, with written verification that the records

were sent to appellant. To date, we have not received verification from either the Dallas County

District Clerk or Ms. Wood that they have sent their respective records to appellant. On October

8, 2013, we received a letter from appellant stating that he has not received the records.

       Accordingly, this Court ORDERS Gary Fitzsimmons, Dallas County District Clerk, and

Peri Wood, official court reporter of the 291st Judicial District Court to send appellant copies of

their respective records. We further ORDER that Mr. Fitzsimmons and Ms. Wood to file with

this Court, within TEN DAYS of the date of this order, written verification that they have sent
appellant copies of their respective records. If we do not receive the confirmation within the

time specified, we will utilize the available remedies to obtain compliance with this Court’s

order.

         We ORDER appellant to file his brief by JANUARY 2, 2014.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal

Records Division; Peri Wood, official court reporter, 291st Judicial District Court; and the Dallas

County Public Defender’s Office.

         We DIRECT the Clerk to send a copy of this order, by first-class mail, to Rocky Morris,

No. 12076456, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.


                                                     /s/    DAVID EVANS
                                                            JUSTICE